Opinion issued April 18, 2002







In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00827-CV



TERRENCE R. SPELLMAN, Appellant

V.

WILLIE L. BALL, Appellee



On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2000-44166



O P I N I O N
 According to information provided by the district clerk, appellant timely filed
a notice of appeal on September 10, 2001 from an order signed on August 16, 2001,
dismissing his case for want of prosecution.  See Tex. R. App. P. 26.1.  The record is
past due, and has not been filed. See Tex. R. App. P. 35.1.  The court reporter has
advised this Court that there is no reporter's record.  The district clerk has advised
this Court that appellant has not paid for the clerk's record; therefore, the clerk's
record has not been filed.  See Tex. R. App. P. 35.3(a)(2).  On October 1, 2001, the
trial court timely signed an order sustaining a contest to appellant's affidavit of
indigency.  See Tex. R. App. P. 20.1(i)(4).  That order has not been challenged.  See
In re Arroyo, 988 S.W.2d 737 (Tex. 1998).  Therefore, appellant is not allowed to
proceed as a pauper in this appeal.
	On March 7, 2002, the Court issued an order that stated, in part, as follows:

	Appellant has not paid the appellate filing fee of $125.  This Court
issued an order on November 5, 2001 stating that if the filing fee was
not paid within 15 days the appeal would be dismissed.  Accordingly,
the appeal is subject to being dismissed at any time unless and until
appellant pays the appellate filing fee.


	Unless within 30 days of the date of the order, appellant pays the trial
court clerk for the clerk's record and the trial court clerk files the clerk's
record in this Court, the appeal will be dismissed.  See Tex. R. App. P.
37.3(b). 
	Appellant has not paid the appellate filing fee.  The clerk's record has not been
filed.  Appellant has not responded to the Court's order of March 7, 2002.
	Accordingly, for the reasons set forth in this Court's order of March 7, 2002,
the appeal is dismissed for want of prosecution.	
PER CURIAM
Panel consists of Justices Cohen, and Nuchia.
Do not publish.  Tex. R. App. P. 47.